

99 HRES 278 IH: Commemorating the 60th anniversary of the Bay of Pigs operation and remembering the members of Brigada de Asalto 2506 (Assault Brigade 2506).
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 278IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. Diaz-Balart (for himself, Mr. Bilirakis, Mrs. Demings, Mr. C. Scott Franklin of Florida, Mr. Gimenez, Mr. Gonzalez of Ohio, Mr. Hastings, Ms. Malliotakis, Mr. Mooney, Mrs. Murphy of Florida, Mr. Posey, Ms. Salazar, Mr. Sires, Mr. Steube, Mr. Waltz, Ms. Wasserman Schultz, Mr. Deutch, and Mr. Mast) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCommemorating the 60th anniversary of the Bay of Pigs operation and remembering the members of Brigada de Asalto 2506 (Assault Brigade 2506).Whereas April 17, 2021, marks the 60th anniversary of the first day of the Bay of Pigs operation, an event held dear in the hearts of many who long for the return of freedom, democracy, and justice to Cuba;Whereas the dictatorship in Cuba that resulted from the January 1, 1959, Communist takeover in Cuba has systematically denied the Cuban people their most basic human rights and fundamental freedoms;Whereas, from 1959 until his death in 2016, dictator Fidel Castro systematically violated the human rights of the Cuban people, curtailed freedom of the press, arbitrarily imprisoned and killed an untold number of members of the political opposition in Cuba, and confiscated the properties of citizens of Cuba and the United States;Whereas the men and women participating in the Bay of Pigs operation assumed the title of Brigada de Asalto 2506 (Assault Brigade 2506), which was named after the serial number (2506) of Carlos Rodriguez Santana, a founding member of the brigade who died during training exercises in September 1960;Whereas Assault Brigade 2506 consisted of individuals, primarily Cuban exiles in the United States, from diverse backgrounds, including doctors, nurses, engineers, architects, priests, cooks, musicians, actors, business owners, barbers, bankers, construction workers, office clerks, students, pilots, and many other individuals representing different sectors in Cuba;Whereas, on April 17, 1961, approximately 1,400 individuals selflessly began fighting to free the Cuban people from tyranny;Whereas in the ensuing days, and in the course of a battle against the Cuban military, which was superior in manpower and firepower, more than 100 men lost their lives;Whereas the events of April 17 through April 20, 1961, ended with the capture and imprisonment of 1,204 members or more than 75 percent of Assault Brigade 2506;Whereas a large number of the 1,204 captured members of Assault Brigade 2506 were imprisoned in deplorable conditions for close to 18 months, subjected to harsh and inhumane treatment, and later sentenced without due process to 30 years of imprisonment;Whereas, in September 1961, the Cuban regime executed 5 members of Assault Brigade 2506 who had been captured during the operation;Whereas 67 members of Assault Brigade 2506 died in combat, including 4 American pilots and 10 Cuban pilots and navigators, 10 members died while trying to flee Cuba on a fishing boat that drifted in the Gulf of Mexico for almost 15 days, 10 members died while being transported to prison by their Cuban captors inside a sealed truck with limited oxygen, 9 members were executed by firing squads, and 3 members died while in prison due to lack of medical attention;Whereas one of the most heinous acts relating to the operation was ordered by then Captain Osmany Cienfuegos, who forced nearly 100 male prisoners into a closed trailer in which they were transported for 8 hours with limited oxygen;Whereas the Cuban regime is a party to the Geneva Conventions of 1949, which require the humane treatment of prisoners of war;Whereas, in March 1962, as the trial of the captured fighters approached, the President of the International Committee of the Red Cross (ICRC) appealed to Cuban dictator Fidel Castro, asking that the provisions of Article 3 of the Geneva Convention relative to the Treatment of Prisoners of War, done at Geneva, August 12, 1949, be fully applied, and for permission to visit the prisoners, but all the requests went unanswered;Whereas the 1,113 members of Assault Brigade 2506 who finally returned to the United States after the operation have made significant and valuable contributions to the United States, while never forgetting their beloved homeland;Whereas, on December 29, 1962, President John Fitzgerald Kennedy was presented with the banner of Assault Brigade 2506 that had reached the shores of Cuba during the operation, and the President pledged, I can assure you that this flag will be returned to this brigade in a free Havana.;Whereas, on April 24, 1986, a joint resolution (Public Law 99–279; 100 Stat. 398) was approved Commemorating the twenty-fifth anniversary of the Bay of Pigs invasion to liberate Cuba from Communist tyranny.;Whereas Cuba’s authoritarian regime continues to arbitrarily detain thousands of critics, activists, and opponents; andWhereas the Cuban people continue to struggle and demand respect for democratic values, civil liberties, freedom, and justice: Now, therefore, be itThat the House of Representatives—(1)remembers and pays tribute to the brave and courageous members of Brigada de Asalto 2506 (Assault Brigade 2506), both living and deceased;(2)calls on the Government of the United States to continue to support policies that promote the respect for democratic principles, civil liberties, freedom, and justice in Cuba, in a manner consistent with the aspirations of the Cuban people;(3)recognizes that individual members of Assault Brigade 2506 later joined the United States Armed Forces and fought in the Vietnam war; and(4)recognizes that many veterans of the Bay of Pigs operation settled across the United States to become productive members of the society of the United States, including public officials and industry leaders.